United States Court of Appeals
                     For the First Circuit


No. 14-1502
        FIRE AND POLICE PENSION ASSOCIATION OF COLORADO;
             CITY OF AUSTIN POLICE RETIREMENT SYSTEM,

                     Plaintiffs, Appellants,

                               and

      KARSE SIMON, individually and on behalf of all others
         similarly situated; ARLENE SIMON, individually and
       on behalf of all others similarly situated; OKLAHOMA
     POLICE PENSION AND RETIREMENT SYSTEM; CITY OF HOLLYWOOD
    (FL) EMPLOYEES' RETIREMENT FUND; TULARE COUNTY EMPLOYEES'
        RETIREMENT ASSOCIATION; ORLANDO POLICE PENSION FUND,

                           Plaintiffs,

                               v.

       ABIOMED, INC.; MICHAEL R. MINOGUE; ROBERT L. BOWEN,

                     Defendants, Appellees.



                          ERRATA SHEET

     The opinion of this Court issued on February 6, 2015, is
amended as follows:

     On page 4, line 7, the period after "109" is deleted.

     On page 39, line 15, "to" is inserted between "them" and
"amend".